Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 02/24/2022.
Claim 1 has been amended.
Claims 1-20 are pending.

Response to Arguments


2.	This office action has been issued in response to amendment filed 02/24/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under 35 USC 101 and 103 as will be discussed below. Accordingly, this action has been made final.
	(1) (Claims 1, 9 and 15) Applicants argue that Ertresvaag et al (US 20130297492) in view of Towne et al (US 20130253956) do not disclose, “providing authentication information for at least one merchant into the web portal”. 
	(1) The Examiner respectfully disagrees. A “web portal” is a specially designed website that allows different kind of users, e.g., regular users and merchants, to access. The phrase, “providing authentication information for at least one merchant into the web portal”, is interpreted as checking whether a particular merchant is responsible for a particular chargeback request by checking the merchant known/enrolled identification.
Town et al (US 20130253956), the secondary reference, discloses allowing both users and merchants [See paragraph 30 (“… the chargeback request message by the merchant computer”)] to access the server website to retrieve chargeback information.
	(2) (Claims 1, 9 and 15) Applicants argue that Ertresvaag et al (US 20130297492) in view of Towne et al (US 20130253956) do not disclose the rest of limitations disclosed in these claims.
	(2) Please see the rejections below for detail.

Claim Rejections - 35 USC § 103

3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ertresvaag et al (US 20130297492) in view of Towne et al (US 20130253956). 
Claim 1:

Ertresvaag suggests a non-transitory computer-readable medium containing instructions to configure a processor to perform operations comprising: executing a script for retrieving one or more chargeback records for one or more merchants from one or more web portals of one or more financial institutions, the one or more chargeback records representing a return of funds to one or more purchasers by the one or more financial institutions, the script [Estresvaag: Par 47 (script for retrieving chargeback data or chargeback records)] having commands comprising: navigating a web browser to a web portal associated with at least one financial institution [Estresvaag: Fig 3-7 (websites or portals for navigating to financial institutions )];
Towne suggests providing authentication information for the at least one merchant into the web portal, wherein accessing the one or more chargeback records for the at least one merchant comprises selecting a charge back filter designating a merchant identifier on the web portal [Towne: Fig 3-5 (Authentication) and par 9, 24, 25, 30 and 38 (Authentication and merchant ID)]; accessing the one or more chargeback records for the at least one merchant; and downloading the one or more chargeback records and providing second authentication information for a second merchant into the web portal; accessing second chargeback records for the second merchant; and downloading the second chargeback records [Towne: Fig 3-5 (retrieving and storing [downloading] chargeback data or chargeback records) and par 9, 24, 25, 30 and 38 (Authentication process. Allowing many merchants to access the web portal, not just one merchant)].
Both references (Ertresvaag and Towne) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as chargeback data processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Ertresvaag and Towne before him/her, to modify the system of Ertresvaag with the teaching of Towne in order to provide authentication for the chargeback retrieving process [Towne: Fig 3-5 and par 9, 4, 25, 30 and 38].
Claim 2:
The combined teachings of Ertresvaag and Towne suggest wherein the accessing the one or more chargeback records further comprises: selecting one or more chargeback filters on the web portal, the one or more chargeback filters causing the web portal to retrieve a subset of the one or more chargeback records [Estresvaag: Fig 3-7 (websites or portals for further filtering of chargeback data)].
Claim 3:
The combined teachings of Ertresvaag and Towne suggest wherein the one or more chargeback filters is selected from a group consisting of a transaction date, a credit card number, a credit card type, a merchant identifier, transaction/chargeback amount, and a chargeback reference number [Estresvaag: Par 45 (credit card processing)].
Claim 4:
The combined teachings of Ertresvaag and Towne suggest wherein the downloading saves the subset of the one or more chargeback records as a character-separated values file or as a file for a spreadsheet application [Estresvaag: Par 103 (spreadsheet file and relation database data)].
Claim 5:
The combined teachings of Ertresvaag and Towne suggest wherein the executing is performed upon request or automatically [Estresvaag: Fig 3-7 (websites or portals for further filtering of chargeback data)].

Claim 6:
The combined teachings of Ertresvaag and Towne suggest wherein the executing is performed automatically after a predetermined time interval [Estresvaag: Par 46 (time interval)].
Claim 7:
The combined teachings of Ertresvaag and Towne suggest wherein the authentication information includes a username associated with the at least one merchant and a password associated with the at least one merchant [Estresvaag: Par 105 (merchant id)].
Claim 8:
The combined teachings of Ertresvaag and Towne suggest wherein the authentication information is provided using a secure connection [Estresvaag: Par 45 (secure payment card data)].
Claims 9-14:
Claims 9-14 are essentially the same as claims 1-5 and 7 except that they set forth the claimed invention as a method rather a program product and rejected under the same reasons as applied above.
Claims 15-20:
Claims 15-20 are essentially the same as claims 1-5 and 7 except that they set forth the claimed invention as a system rather a program product and rejected under the same reasons as applied above.

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


Error! Unknown document property name.


Hung Le
03/24/2022

/HUNG D LE/Primary Examiner, Art Unit 2161